DUFRESNE, Judge,
dissenting.
I respectfully dissent from the reversal of the defendant’s convictions. I believe both the submission of the written statements to the jury and the failure of the trial judge to allow Lisa Rodriguez to testify to be at most, harmless error. I consider that the evidence here was so strong and convincing that the *436jury properly found the defendant guilty and the alleged errors by the trial court did not influence them in reaching their decision.
Accordingly, I would affirm the conviction and sentence of the defendant.